TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00454-CV



                                   D. J. and A. S., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         NO. 312,083-B, THE HONORABLE ALAN MAYFIELD, JUDGE PRESIDING



                             CONCURRING OPINION


               I agree with the Court’s decision to affirm the district court’s order. I write

separately to emphasize two points.       First, when terminating parental rights under Section

161.001(b)(1)(M), I believe that it is the Department’s burden to prove by clear and convincing

evidence that the prior termination decree is no longer subject to any pending appeal. See In re

P.W., 579 S.W.3d 713, 722–23 (Tex. App.—Houston [14th Dist.] 2019, no pet.). The burden is

not on the parent to prove otherwise. See Santosky v. Kramer, 455 U.S. 745, 761–68 (1982); see

also In re E.R., 385 S.W.3d 552, 563 (Tex. 2012) (“[W]e strictly construe involuntary

termination statutes in the parent’s favor.”). Second, whether the prior termination decree is no

longer subject to any pending appeal is to be determined at the final hearing, when evidence is

presented to the factfinder. I do not believe that the Department is excused from its burden of

proof at trial merely upon the prior termination decree becoming final after trial.
                In this case, the final hearing was held on July 13, 2020. At that time (1) the prior

termination decree had been entered on June 29, 2019; (2) this Court had affirmed the

termination decree on November 7, 2019 after a thorough review of the entire record for

reversible error under the procedures mandated by Anders v. California, 386 U.S. 738 (1967),

and concluded that Mother’s appeal was frivolous and without merit; and (3) the Texas Supreme

Court had denied Mother’s petition for review on May 22, 2020. See D.J. v. Texas Dep’t of

Fam. & Protective Servs., No. 03-19-00448-CV, 2019 WL 5793118 (Tex. App.—Austin Nov. 7,

2019, pet. denied) (mem. op.). I conclude that these facts are sufficient to support the district

court’s finding that the prior termination decree was no longer subject to any pending appeal at

the time of the final hearing in this case.

                With these comments, I concur in the Court’s judgment.



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: March 3, 2021




                                                  2